Citation Nr: 1535756	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of sprain, right thumb, and residuals of flexor tendon injury, right index finger, distal interphalangeal joint. 

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a groin disorder.

4.  Entitlement to service connection for a sinus disorder. 
 
5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a cervical spine disorder. 

7.  Entitlement to service connection for a lumbar spine disorder. 

8.  Entitlement to service connection for a right elbow disorder. 

9.  Entitlement to service connection for a right wrist disorder. 

10.  Entitlement to service connection for a left wrist disorder. 

11.  Entitlement to service connection for a left hand disorder. 

12.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder and posttraumatic stress disorder (PTSD). 

13.  Entitlement to service connection for a sleep disorder.

14.  Entitlement to an initial disability rating in excess of 10 percent for a right knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989. 

This appeal to the Board of Veterans' Appeals (Board) comes from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By rating decision in March 2013, the RO combined the service-connected disabilities of residuals of right thumb sprain and residuals of right tendon injury of the right index finger and awarded a 10 percent rating, effective the date of service connection, January 22, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.  

In that same rating decision, the RO also granted service connection for a right ankle disorder, representing a full grant of the benefit sought on appeal. 

The Board previously remanded these issues for further development in September 2014.  The case has now been returned for appellate review. 

In April 2015, the Veteran submitted an additional lay statement from his wife.  In a prior March 2015 statement, the Veteran waived RO consideration of any additional evidence submitted.  38 C.F.R. § 20.1304(c).  Thus, the Board may properly consider such evidence. 

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issues of entitlement to service connection for left ankle, cervical spine, lumbar spine, right elbow, right wrist, left wrist, left hand, acquired psychiatric and sleep disorders as well as entitlement to an initial higher rating for right knee strain are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From the date of award of service connection, the Veteran's residuals of sprain, right thumb, and residuals of flexor tendon injury, right index finger, distal interphalangeal joint have been manifested by subjective complaints of pain on repetitive use and objective findings of limitation of motion, but with less than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

2.  A headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.
  
3.  During the pendency of the claim, the Veteran does not have a current diagnosis of a groin disorder.

4.  There is no competent and credible evidence of a sinus disorder during service.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's residuals of sprain, right thumb, and residuals of flexor tendon injury, right index finger, distal interphalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229 (2015).

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a groin disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the issue of an initial higher rating for the Veteran's right thumb/index finger disability, this issue arises from the appeal of the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the service connection issues herein decided, the Veteran was sent notices in February and April 2010 that fully addressed all notice elements and was provided prior to the initial RO decision issued in June 2010.  The letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment and personnel records, post-service reports of VA treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding relevant evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in May 2010 and February 2013 to evaluate the severity of his service-connected right thumb/right index finger disabilities.  He was also afforded VA examinations with opinions concerning his claim for a groin disorder in February 2013 and his claim for a headache disorder in January 2015 with an addendum opinion in February 2015.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In a June 2015 brief, the Veteran's representative asserted that the Veteran should be afforded a new examination with respect to this right thumb and index finger disability since it had been two years since his last examination.  However, a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In this case, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent February 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be 
incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

With respect to the claim for service connection for a sinus disorder, the Veteran has not been afforded an examination; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses of a sinus disorder.  Moreover, as will be discussed below, the Board finds the Veteran's statements of suffering from any type of sinus symptoms in service to be not credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination with opinion is not necessary to decide this claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the September 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in September 2014 directed the AOJ to obtain any additional VA treatment records dated from August 2012.  The VBMS record shows that additional VA treatment records were obtained.  Further, the AOJ was also directed to schedule the Veteran for a VA examination with opinion to address the etiology of his headaches.  As noted above, the Veteran was afforded such examination in January 2015 with February 2015 opinion that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the September 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Initial Higher Rating for Residuals of Sprain, Right Thumb, and Residuals of Flexor Tendon Injury, Right Index finger, Distal Interphalangeal Joint.

The Veteran is seeking an initial rating in excess of 10 percent for residuals of right thumb sprain and residuals of flexor tendon injury to the right index finger, distal interphalangeal joint.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's right thumb and index finger disability is currently evaluated as 10 percent disabling based on limitation of motion of the thumb and index finger, using Diagnostic Codes 5228 and 5229.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2015).  Under Diagnostic Code 5228, the highest disability rating available, 20 percent, is warranted with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Moreover, Diagnostic Code 5229 provides for a maximum 10 percent rating for  limitation of motion of the index or longer finger, for both the major and minor side, when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable.  38 C.F.R. § 4.71a , Diagnostic Code 5229 (2015). 

The Veteran filed his claim for service connection in January 2010.  He was afforded a VA examination in May 2010.  The Veteran reported experiencing pain in the right thumb and index finger and occasional numbness in cold weather.  He indicated that he occasionally had to rest the hand during his work activity.  In his daily living, he rested the hand and "shakes it out."  The Veteran felt that his hand problems were now consistent over time without significant flare-ups.  On physical examination of the right hand, there were no anatomic defects.  Oppositional movements of thumb to fingertips were normal, but the Veteran lacked 1 cm of being able to oppose his right index finger to mid palmar crease.  Range of motion of all fingers were normal with the exception of extension at the DIP joint of the right index finger, which was normal, but flexion was limited only to 45 degrees at that joint.  The Veteran had slight decreased grip strength in the right hand.  The index finger did not participate effectively in the grip movement.  Contemporaneous x-rays were normal.  The diagnosis was prior flexion tendon injury to the right index finger distal interphalangeal joint, prior cold injury per Veteran's history and prior sprain of the right thumb and injury to the index finger according to service medical records. 

The Veteran was afforded another VA examination in February 2013.  The claims file was reviewed.  The Veteran reported that his thumb and right index finger still caused problems when doing repetitive activities such as writing.  He was right hand dominant.  He reported flare-ups and again indicated that his thumb and finger started to hurt when doing repetitive motions.  On physical examination, there was no limitation of motion or painful motion of any fingers or thumbs.  The Veteran was able to perform repetitive use testing and there was no additional limitation of motion post-test.  There was no gap between thumb pad and the fingers post-test.  There was also no gap between any fingertips and the proximal transverse crease of the palm or limitation of finger extension.  The examiner determined that there was no functional loss or impairment of any fingers or thumb and no additional limitations following repetitive-use testing.  The Veteran also did not have ankylosis of the thumb or fingers.  There were no scars or any other pertinent physical findings, complications, conditions, signs or symptoms.  X-rays again were normal.  The Veteran worked at the postal service and reported that his thumb/finger condition impacted his ability to work because his hand hurt after doing a lot of repetitive motion.       

VA treatment records have also been reviewed, but do not provide any evaluation of the right thumb and right index finger for rating purposes.   

After a review of the evidence, the Board finds that an initial disability rating in excess of 10 percent for residuals of sprain, right thumb, and residuals of flexor tendon injury, right index finger, distal interphalangeal joint is not warranted.  None of the lay or medical evidence indicates that the amount of right thumb limitation of motion required for a 20 percent rating has been present at any time during the course of the appeal.  Even accounting for repetitive use, during the most recent VA examination, there was no limitation of motion or gap between the thumb and opposing fingers.  In sum, the thumb was able to oppose the fingers without a gap.  Moreover, while the May 2010 VA examination certainly indicates that the Veteran had some limitation of right index finger motion during this period, such is contemplated in the 10 percent rating currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (10 percent rating contemplates a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees).  Importantly, given the lack of objective findings of limitation of motion of the right thumb, separate ratings under Diagnostic Codes 5228 and 5229 is not warranted as limitation of motion of the right index finger is adequately compensated under Diagnostic Code 5229.  

The Veteran has reported chronic pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  At the February 2013 VA examination, no painful motion was observed.  While the Veteran reported that his thumb/finger condition impacted his ability to work because his hand hurt after doing a lot of repetitive motion, this was not reproduced on VA examination.  No additional restrictions were found following repetitive use; a higher rating cannot be based on speculation.  38 C.F.R. § 3.102 (2014).  In sum, there is no persuasive evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 10 percent.  

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

The Board has considered whether a higher or separate rating could be assigned under different diagnostic codes, but finds that such is not appropriate in this case.  In this regard, there have been no abnormalities found with respect to the other fingers of the right hand or any arthritis found on x-rays.  Moreover, the VA examiner in February 2013 specifically noted that there was no ankylosis of the right thumb or index finger and, thus, a rating based on ankylosis is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5225 (2015).  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right thumb/index finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right thumb/index finger disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating contemplates the functional limitations caused by such disability for the period on appeal.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to right thumb and right finger disabilities provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5228 and 5229 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's right knee disability has been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's right thumb/index finger disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Moreover, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right thumb/index finger disability rendered him unable to obtain substantially gainful employment.  In fact, although the Veteran has asserted that his right thumb/index finger disability impacted his ability to perform his job due to hand pain following repetitive use, the evidence shows that the Veteran is still employed.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, the Board finds that the preponderance of the evidence is against a higher initial rating for the Veteran's service-connected residuals of sprain, right thumb, and residuals of flexor tendon injury, right index finger, distal interphalangeal joint; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's headache, groin and sinus disorders are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established on a presumptive basis, to include on a showing of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headache Disorder

The Veteran is seeking service connection for a headache disorder.  He claims that his current headache disorder is due to an in-service injury when he was hit in the head when a teammate ran into him during a softball game.  He also reported slipping on a sheet of ice at the Motor Pool and hitting the back of his head.  He has further indicated that his headache symptoms have continued since service.  

A March 1984 service examination prior to enlistment showed that the head was clinically evaluated as normal.  There was no mention of a chronic headache disorder and the Veteran expressly denied a head injury or frequent or severe headaches in his contemporaneous medical history.  However, it was noted that the Veteran had stitches over the left eye at age 12.  Likewise, an August 1986 service examination prior to enlistment also showed that the head was clinically evaluated as normal with no mention of a chronic headache disorder.  Again, the Veteran expressly denied a head injury or frequent or severe headaches in his contemporaneous medical history.  However, service treatment records dated in March 1989 showed that the Veteran suffered a minor forehead laceration beside the left brow when he collided with another person.  Examination was silent for a type of head trauma as well as indicated no loss of conscious or neck pain.  The Veteran was released to full duty.  The Veteran's June 1989 service examination prior to discharge also showed that the head was evaluated as clinically normal.  Again, there was no mention of a chronic headache disorder.  In his contemporaneous medical history, the Veteran expressly denied any history of a head injury or frequent or severe headaches.  

Post-service, in March 1993, almost four years after his discharge from service, the Veteran filed a claim for service connection for a headache disorder.  He was afforded VA examinations in April 1993.  At the examinations, the Veteran reported recurrent frontal headaches since 1978.  No medical records were available at the examination.  The diagnosis was recurrent frontal headaches of undetermined etiology.  Another contemporaneous examination report documented that the Veteran reported that he tripped and hit his head and fell onto a bumper car in 1978.  He needed sutures to the left eye and had headaches since that incident.  An impression of post-traumatic headaches, but no focal deficits on neurological examination, was given.  No further etiological opinion was provided.  The RO subsequently denied the claim in a September 1998 rating decision, which, as noted in the Board's prior September 2014 decision, became final.  

In January 2010, the Veteran filed his current claim seeking service connection. VA treatment records dated from 2010 to the present reflect complaints of headaches.  

In September 2014, the Board reopened the claim for headaches and remanded the issue on the merits for a VA examination.  The Veteran was afforded such examination in January 2015.  The claims file was reviewed.  The examiner indicated that the Veteran had never been diagnosed with a headache condition.  The Veteran reported headaches before military service, but indicated that they became more incapacitating during service.  However, the examiner observed that the service treatment records were silent for any visits for headaches.  The impression was vascular headaches and the examiner indicated that there was no evidence of headaches in military service to link with the Veteran's present report of headaches.  

In a February 2015 addendum, the examiner reiterated that there were no references to headaches in military service.  He specifically noted the June 1989 report of medical history in which the Veteran reported no problems with headaches.  The incident of the collision with another softball player was in March 1989.  In June 1989, the Veteran did not report any headaches.  The examiner's conclusion was the same, he could not link the Veteran's current complaint with headaches in service.  

The Board again notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  In this regard, the examiner noted the Veteran's report that his pre-existing disorder became more incapacitating in service, but the examiner still could not find evidence of a chronic headache disorder in service and, thus, determined that there was no nexus.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the Board recognizes that in 1993 the Veteran reported that his headaches had been ongoing since 1978 since a childhood injury.  Likewise, at the VA examination, the Veteran reported that he had headaches before service, but they became more incapacitating during service.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In the instant case, no chronic headache disability was documented at the August 1986 enlistment service examination or the prior March 1984 examination.  Moreover, in his medical histories, although a history of stiches was noted above the left eye, the Veteran expressly denied headaches as well as a prior head injury.  With the exception of the Veteran reporting headaches since 1978 at the April 1993 VA examination, there is no evidence showing a chronic headache disorder prior to his active service.  The VA examiner also could not find any evidence of a chronic headache disorder in service.  Given the lack of any other corroborating evidence, the report by the Veteran made four years after service does not clearly and unmistakably show that he had a pre-existing headache disorder.  As such, the Veteran is presumed to have been sound in condition with respect to any chronic headache disability prior to his active duty.  38 U.S.C.A.  § 1111.  Thus, the appropriate analysis is whether the Veteran's current headache disorder is directly related to service.  

In this regard, based on the evidence of record, the Board finds that service connection for a headache disorder is not warranted.  While service treatment records do show a laceration above the left eye, as observed by the most recent VA examiner, they are silent with respect to any findings of a chronic headache disorder.  In fact, at the time of the laceration, there was no mention of any head trauma.  There was no loss of consciousness and the Veteran was returned to full duty.  Again, the Veteran's June 1989 service examination prior to discharge was silent with respect to any findings of a chronic headache disorder.  Moreover, in his contemporaneous medical history, the Veteran expressly denied any head injury or frequent or severe headache.  Further, there is no competent medical evidence linking any current headache disorder to service.  The highly probative January 2015 VA examination with February 2015 opinion clearly found that any current headache disorder was not related to the Veteran's service and provided a rationale for such finding.  There is no competent medical evidence of record to refute this opinion.  

The Veteran may believe that his current headaches are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.

While the file lacks competent evidence relating any current headache disorder to active service, the Board notes that although the Veteran's diagnosed disorder is not one of the diseases enumerated under 38 C.F.R. § 3.309 for purposes of establishing service connection, the Veteran is still competent to report on continuity of symptomatology.  See Walker, cited above.  On this point, the Board finds it significant that the first post service medical evidence of any headache disorder is many years after service when such was reported in VA treatment records in 2010, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  Nevertheless, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they have been inconsistent.

Importantly, at the 1993 VA examination, the Veteran reported that his headaches had been ongoing since 1978 when he fell and hit his head on a bumper.  At that time, he made no mention of any injury to the head during service.  Subsequently, in the March 2010 statement, he reported two incidents in service where he injured his head, but made no mention of the previous injury in 1978.  These inconsistencies in his statements weigh against the Veteran's claim.  Moreover, although service treatment records document complaints of numerous unrelated injuries, the Veteran never sought treatment while in service for any headaches and expressly denied any history of headaches at discharge in June 1989.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made over 10 years after his service discharge and in connection with his claim for VA benefits.

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of headaches or a head injury during service, the inconsistencies in his reports concerning the onset of headache symptoms, the fact that he was silent with respect to any headache problems for four years after service to be persuasive evidence against his claim and the lack of medical findings of headaches for many years.   

In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examination with opinion.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a headache disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Groin Disorder

The Veteran is also seeking service connection for a groin disorder.  In a March 2010 statement, the Veteran reported that his groin pain was from heavy lifting and moving supplies while in service.  He further asserts that he began experiencing groin pain in service that has continued to the present.  

Service treatment records showed that in September 1988, the Veteran presented complaining of a hernia.  However, no hernia was felt.  Remaining service treatment records are also silent with respect to any diagnosis of a chronic groin disorder.  His June 1989 service examination prior to discharge showed that the abdomen and viscera (including hernia) were evaluated as clinically normally.  In his contemporaneous medical history, the Veteran expressly denied a hernia, stomach trouble, or any other abnormality pertaining to the groin.  

Post-service VA treatment records are also silent with respect to any findings of a chronic groin disorder. 

The Veteran was afforded a VA examination in February 2013.  The claims file was reviewed.  The examiner determined that the Veteran had never had any hernia condition.  The examiner indicated that he did not appreciate a hernia.  There was no tenderness to palpation in that area.  The examination was completely benign.  The examiner noted that there was evidence that the Veteran did go to the doctor while in service about similar pain to what he is complaining of now.  However, at that time, there was no diagnosis given and no hernia found.  Currently, there was no evidence of pathology either.  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran currently has a groin disorder at any point during the pendency of the claim.  Although the Veteran has reported groin pain, service treatment records and post-service VA treatment records are silent with respect to any findings of a chronic groin disorder.  Importantly, the February 2013 VA examiner clearly determined that there was no pathology of a current diagnosis.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

The Board further observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to describe groin symptoms and to report a continuity of symptoms since service.  However, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  In the instant case, the question of whether the Veteran has a groin disorder is a question too complex to be addressed by other than expert evidence.  In this regard, after examining the Veteran, the February 2013 VA examiner clearly determined that there was no current diagnosis and that the Veteran had never had any hernia condition.  As such, the Board must find that any lay assertions that the Veteran has had a chronic groin disorder at any point are outweighed by the findings of the VA examiner.  In sum, the Veteran has not suffered from a current disability at any point during the course of the appeal or, for that matter, for many years prior to the appeal period.  

In conclusion, the preponderance of the evidence is against service connection for a groin disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Sinus Disorder

The Veteran is also claiming entitlement to service connection for a sinus disorder.  In his March 2010 statement, the Veteran simply indicated that he never had any sinus issues, not even allergies prior to service.  

Service treatment records are silent with respect to any complaints or diagnoses pertaining to the sinuses.  The Veteran's June 1989 service examination prior to discharge showed that the nose and sinuses were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied any nose trouble, sinusitis or hay fever as well as any other upper respiratory symptoms.  

The Veteran filed an initial claim seeking service connection for unrelated disorders in March 1993.  However, he failed to mention any sinus problems.  The first post-service evidence of a sinus disorder is when the Veteran filed his current claim in January 2010, over 10 years after his discharge from service.   

Although there does not appear to be any medical evidence showing a diagnosis of a current disorder, the Board finds that the Veteran is competent to report such symptoms.  As such, for the purposes of this analysis, the Board will accept his lay statements as evidence of current disorder.  The Board now turns to whether the Veteran's claimed sinus disorder is directly related to service.  Based on the evidence of record, the Board finds service connection for a sinus disorder is not warranted.  Indeed, service treatment records are completely silent with respect to sinus problems.  Importantly, the Veteran's nose and sinuses were clinically normal at the time of his discharge examination and he expressly denied any upper respiratory problems in his contemporaneous medical history.  The first post-service evidence of a sinus disorder related to service is when the Veteran filed his claim in January 2010, over 10 years after his discharge from service.  

Again, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report in-service sinus problems, as well as pertinent symptomatology since service.  However, in the instant case, the Veteran has only reported that he did not have any sinus problems before service.  He has not provided any further details concerning injuries, diseases or problems in service.  As such, the Board finds that the Veteran's current assertions of sinus problems in service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to report as to sinus problems in service and experiencing such problems since service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record.  

Significantly, while service treatment records showed numerous complaints of other unrelated disorders, they are silent with respect to any sinus problems.  Moreover, the Veteran's discharge examination revealed no sinus problems and he expressly denied any upper respiratory symptoms in his contemporaneous medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made in connection with his current claim for VA benefits.  

Moreover, when he filed his initial claim for service connection in March 1993, the Veteran was again silent with respect to any sinus disorders.  It would be reasonable to assume that if he was in fact experiencing sinus problems, he would have reported them at that time when filing service connection for other unrelated disorders.  Further, post-service medical records are silent with respect to any sinus disorder related to service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he suffered sinus problems in service and has experienced such problems since service are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service injury.

Again, the Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of sinus problems during service, the lack of medical findings of a sinus disorder, and the fact that he was silent with respect to any sinus problems until over 10 years after service to be persuasive evidence against his claim.   

In sum, there is simply no competent or credible evidence of an in-service disease or injury.  Accordingly, given the lack of any in-service incident, service connection must be denied.  In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a sinus disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for residuals of sprain, right thumb, and residuals of flexor tendon injury, right index finger, distal interphalangeal joint, 
 is denied.

Service connection for a headache disorder is denied.

Service connection for a groin disorder is denied.

Service connection for a sinus disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for left ankle, cervical spine, lumbar spine, right elbow, right wrist, left wrist and left hand disorders.  The Veteran's DD 214 shows that his military occupational specialty was material storage and handling specialist.  The Veteran asserts that his current disorders are due to his duties as a material storage and handling specialist, which included heavy lifting and moving supplies.  He has also asserted that his left ankle disorder is from wearing boots, marching and playing sports during service.  The reported injuries in this case are consistent with the circumstances of his service as reflected in his service personnel records.  He has also reported continuing symptomatology since service. 

The Veteran has not been afforded a VA examination with respect to these issues.  As noted above, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's contentions and given his in-service duties, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed left ankle, cervical spine, lumbar spine, right elbow, right wrist, left wrist and left hand disorders.      

The Veteran is also seeking service connection for an acquired psychiatric disorder and sleep disorder.  The Veteran has indicated that his sleep disorder may be associated with his mental disorder.  Although service treatment records are silent with respect to any complaints pertaining to or diagnoses of a psychiatric and/or sleep disorder, the Veteran has asserted that he began experiencing psychiatric and sleep symptoms while in service that have continued to the present.  In this regard, in a March 2010 statement, the Veteran asserted that such disorders are due to traumatic things he witnessed in service, including finding a black scorpion in his sleeping bag.  A September 2011 VA treatment record shows that the Veteran was positive on PTSD and depression screening.  At that time, the Veteran reported insomnia for several years since his experiences in the military.  VA treatment records currently show treatment for depression and insomnia.  In an April 2015 statement, the Veteran's spouse also indicated that the Veteran suffered from ongoing psychiatric symptoms.  

The Veteran has not been afforded a VA examination with respect to these issues.  Given that case law has determined that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, such as in the instant case, the Board finds that the Veteran should be afforded a VA examination pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Moreover, the Veteran is also seeking an initial higher rating for his service-connected right knee disability.  The Veteran was most recently afforded a VA examination in February 2013, which as pointed out by the Veteran's representative was over two years ago.  However, a June 2013 VA treatment record that was associated with the record after the Board's prior remand showed that the Veteran reported worsening right knee symptoms with standing and walking on concrete floor.  As noted above, while a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the June 2013 VA treatment record, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right knee disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the most recent VA treatment records associated with the Veteran's VBMS record are dated from February 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from February 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all additional records have been associated with record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left ankle, cervical spine, lumbar spine, right elbow, right wrist, left wrist and left hand disorders.  It is imperative that relevant records from the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should identify all current left ankle, cervical spine, lumbar spine, right elbow, right wrist, left wrist and left hand disorders found to be present.  

(B)  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed left ankle, cervical spine, lumbar spine, right elbow, right wrist, left wrist and left hand disorders are related to the Veteran's active service, including his duties as a material storage and handling specialist. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements, service treatment records and post-service treatment records.         

3.  After obtaining any outstanding records, the Veteran should be afforded a VA psychiatric examination with a psychologist or psychiatrist.  It is imperative that relevant records from the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders criteria, and identify all sleep disorders.

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so,  the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran are adequate to support a diagnosis of PTSD.

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, and currently diagnosed sleep disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service.

For each currently diagnosed sleep disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is caused by OR aggravated by an acquired psychiatric disorder.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements, service treatment records and post-service treatment records.         

4.  After obtaining any additional treatment records, and completing any further necessary development, the AOJ should schedule the Veteran for a VA examination to determine the current severity of Veteran's right knee disability.  It is imperative that relevant records from the electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The examination report must also address whether any instability is present.  The examiner should identify and completely describe any other current symptomatology. 
   
5.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not fully granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


